Citation Nr: 0014617	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  95-02 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to higher initial evaluation for service-
connected bilateral hearing loss, rated as noncompensable.  

2.  Entitlement to a higher initial evaluation for service-
connected bilateral floaters, rated as noncompensable.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1985 to August 
1992.

These matters came to the Board of Veterans' Appeals (Board) 
from a May 1993 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
granted entitlement to service connection for bilateral 
floaters and bilateral hearing loss with intermittent 
tinnitus, and assigned a noncompensable rating for each of 
these disabilities.  A notice of disagreement was submitted 
in December 1993.  A statement of the case was issued in June 
1994.  The veteran was granted an extension to file his 
substantive appeal, and filed it prior to the August 15, 1994 
deadline.  He requested a hearing, but later withdrew that 
request.  In August 1998, the Board remanded this case for 
further development.  

In a December 1999 decision, the RO granted a separate 10 
percent rating for tinnitus, which had been rated as part of 
the bilateral hearing loss.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran has level I hearing bilaterally. 

3.  The puretone threshold at each specified frequency of 
1000, 2000, 3000, and 4000 Hertz, is not 55 decibels or more, 
and is not both 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.

4.  The veteran does not suffer from deafness and the degree 
of his hearing loss is not comparable to deafness.

5.  The veteran's bilateral floaters are productive of no 
more than 20/20 corrected visual acuity bilaterally, and 
there are no visual field deficits.  

6.  The veteran has repeatedly failed to report for scheduled 
examinations to evaluate his service-connected hearing loss 
and bilateral floaters, without good cause.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 4.7; 
38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 
(effective prior to June 10, 1999); 38 C.F.R. § 4.85, 4.86, 
Diagnostic Code 6100 (effective June 10, 1999).  

2.  The claim for an increased rating for bilateral hearing 
loss must be denied.  38 C.F.R. § 3.655 (1999).

3.  The criteria for a compensable evaluation for service-
connected bilateral floaters have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 4.7, 4.21, 
4.27, 4.84a, Diagnostic Codes 6078, 6079, 6099 (1999).

4.  The claim for an increased rating for bilateral floaters 
must be denied.  38 C.F.R. § 3.655 (1999).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Hearing Loss

The service medical records document the veteran's bilateral 
hearing loss.  In February 1993, approximately one year after 
his separation from service, the veteran was afforded a VA 
examination.  The examination report reflects a history of 
exposure to noise from helicopters while the veteran served 
aboard an aircraft carrier.  The veteran first noticed the 
hearing loss and a constant ringing in 1986.  On evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
15
10
15
10
5
10
LEFT
5
15
20
25
M 55
M 29

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 92 percent in the left ear.  The 
examiner opined that the audiological findings did not 
indicate that follow-up was required, or that it would cause 
a change in hearing levels if a treatable problem.  The 
veteran had normal hearing sensitivity of the right ear, and 
high frequency hearing loss 3-4k with reduced word 
recognition ability of the left ear.  

By rating action of May 1993, service connection was granted 
for hearing loss with intermittent tinnitus.  The disability 
was rated as noncompensable, effective August 25, 1992.  
However, as noted in the Introduction, a separate rating of 
10 percent was granted for tinnitus in a December 1999 RO 
decision.  




Bilateral Floaters

The service medical records document the reported impressions 
of myopia and pigmentary macular disturbance of the left eye.  
At one time, he was diagnosed with "conjunctivitis versus 
blephronephritis (sic)."  

A VA examination was conducted in March 1993.  Over the past 
summer, the veteran noticed floaters greater in the right eye 
than the left.  There had not been any changes since that 
time.  Uncorrected, the veteran's right eye visual acuity was 
20/400 near and 10/200 far.  Corrected, the right eye visual 
acuity was 20/20 near and far.  Uncorrected, the left eye 
visual acuity was 20/400 near and 12/200 far.  Corrected, 
left eye visual acuity was 20/20 near and far.  The 
examination was negative for diplopia and visual field 
deficit.  The examiner reported diagnoses of high myopia, 
bilateral Demodex/staph blepharoconjunctivitis, bilateral 
symptomatic vitreous floaters, and myopic degeneration 
greater on the left versus the right eye, with angioid 
streaks bilaterally.

By rating action of May 1993, service connection was 
established for bilateral floaters.  The disability was rated 
as noncompensable, effective August 25, 1992.  

In May 1994, the veteran was seen for complaints of poor 
vision in the left eye.  On examination, his visual acuity 
with glasses was 20/20 for the left eye and 20/30 for the 
right eye.  Without glasses, visual acuity was 20/200 for the 
left eye and 20/200 for the right eye.  Fundi were within 
normal limits grossly, pupils were equal, round and reactive 
to light and accommodation, and grossly no lesions were 
noted.  The examiner found that there was a possible increase 
in an astigmatism bilaterally, and that the veteran had a 
history of bilateral floaters.  

In a May 1994 letter to another physician, Dr. William T. 
Humphrey reported that for about three weeks, the veteran 
started to notice two central gray areas in the field of 
vision of his left eye.  He had never experienced an episode 
like this before.  His visual acuity with correction was 
20/20 for the right eye and 20/50 PNNH for the left eye.  
Near with correction was 20/25 for the right eye and 20/25 
for the left eye.  Bilaterally, the color red was perceived 
accurately.  Response to Amsler grid testing revealed two 
areas of scotoma on either side of the central fixing dot 
with the superior horizontal lines being bowed toward central 
fixation for the left eye.  Goldmann Perimeter Visual Fields 
were within normal limits bilaterally.  I.O.P. applanation 
was 10 for the right eye and 12 for the left eye.  
Biomicroscopy revealed a clear anterior segment of each eye.  
There was slight vitreous liquefaction bilaterally.  
Gonioscopy revealed a 4+ open angle, without new vessels 
bilaterally.  In the right eye, the optic disc and retinal 
vessels appeared normal.  Subtle dot like pigment disruption 
was noted along the superior border of the macula which 
otherwise appeared flat and dry.  Minute, yellow dots were 
noted temporal to the macula.  Periphery was normal.  In the 
left eye, the optic disc and retinal vessels appeared normal.  
On the 3 and 9 o'clock border of the macula were two discreet 
circular areas of retinal pigment epithelial disturbance with 
an atrophic center and slightly pigmented border.  The 
remainder of the macular appeared relatively flat, dry and 
free of hemorrhage.  The periphery was normal.  The 
impression was that of bilateral maculopathy and juxtamacular 
pigment epithelial disturbance, greater in the left eye than 
the right.  Dr. Humphrey opined that the veteran had 
developed a rather peculiar maculopathy in each eye and he 
did not know the cause of this and expressed concern that it 
may have some inflammatory component.  A fluorescein 
angiogram demonstrated two fluorescent lesions at the 9 
o'clock and 3 o'clock macular border in the left eye.  Slight 
leakage appeared to emanate from these lesions in the late 
state.  He mentioned that it was difficult to determine the 
exact pathology of the lesions, but he did not believe that 
they represented choroidal neovascular membranes.  The 
lesions were post-inflammatory in nature, or possibly 
degenerative.  The right eye showed very faint fluorescent 
dots about the macula, consistent with the focal disruption 
of retinal pigment epithelium noted clinically.  No leakage 
developed in the right eye.  He was inclined to observe each 
eye without treatment and did not believe that laser 
coagulation was indicated at that stage.  Since he was 
uncertain of the pathology, he asked the veteran to return 
for a re-evaluation in seven to ten days.  

In a June 1994 letter, Dr. Humphrey reported his conclusion 
that the visual reduction in the left eye was due to macular 
disease, which is unusual and untreatable in nature.  On re-
examination in June 1994, vision in the left eye further 
declined to 20/100.  However, treatment was not recommended 
for the usual maculopathy which may be inflammatory.  

In a June 1994 letter to Dr. Humphrey, Dr. Neil M. Bressler 
reported that the veteran's visual acuity was 20/15 for the 
right eye and 20/40 for the left eye.  He had a few tiny 
yellow spots consistent with hard Drusen in the right eye.  
The left eye showed some minimal subretinal fluid overlying 
the central retina.  Fluorescein angiography with transit of 
the left eye showed hyperfluorescence at the level of the 
outer retina with leakage from two independent areas nasal 
and temporal to the fovea consistent with two separate areas 
of choroidal neovascularization.  Two separate areas were 
bridged by some blocked fluorescence probably representing 
some fibrous scar between the two separate areas of 
neovascularization.  Dr. Bressler thought that the veteran 
actually had choroidal neovascularization, which he felt may 
be associated with his intermediate myopia, and that the 
lesion extended through the foveal center.  He informed the 
veteran that at that time, treatment would not be indicated 
with vision at 20/40 with a lesion involving the foveal 
center.  

II.  Legal Analysis

The Board finds that the veteran's claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

As noted in the Introduction portion of this decision, the 
Board remanded this case for further development in August 
1998.  In the remand, the Board specifically requested that 
the veteran be afforded VA examinations to assess the current 
disability picture.  It was also found that an examination 
was in order because it was not clear which diagnosis noted 
in the March 1993 VA examination report accurately describes 
the disability, and closely resembles those described under 
38 C.F.R. § 4.84a.  Examinations were scheduled, and the 
notification letters indicated that the veteran's failure to 
report would result in consideration of the claim without the 
benefit of the evidence of the examination which could be 
material to the outcome of his claim.  However, the veteran 
failed to report.  

In this regard, the Board points out that the duty to assist 
is not always a one-way street.  If an appellant wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  In this case, competent information 
regarding the current severity of his service-connected 
hearing loss and bilateral floaters can only be obtained 
through examination findings, treatment records, and the 
like.  

With regard to examinations, 38 C.F.R. § 3.655 provides, in 
pertinent part:

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate. Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc. For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record. When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

Since this is a claim for increase, the veteran's failure to 
report for examinations requires denial.  Neither the veteran 
nor his representative have presented statements or arguments 
to the effect that there was good cause for his failure to 
report for the scheduled examinations.  Nevertheless, as the 
veteran was told in the notices that his claims would be 
considered on the evidence of record, the Board will also 
address the merits of the claims.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
noncompensable ratings assigned for his hearing loss and 
bilateral floaters.  Thus the Board must consider the rating, 
and, if indicated, the propriety of a staged rating, from the 
initial effective date forward.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  With regard to the disabilities at 
issue, the Board finds that the evidence does not demonstrate 
that there was in increase or decrease in the disabilities 
that would suggest the need for staged ratings. 

Hearing Loss

Service connection is currently in effect for bilateral 
hearing loss, and is rated as noncompensable under the 
provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  
Since the initiation of the appeal, amendments were made to 
the rating criteria used to evaluate the service-connected 
disability at issue.  64 Fed. Reg. 25206-25209 (1999).  The 
new rating criteria took effect on June 10, 1999.  

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  The Court has further stated that when the 
Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In a recent opinion, VAOPGCPREC 3-2000, VA's General Counsel 
issued a holding regarding the application of the new 
criteria.  It was held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g) which 
provides that VA may, if warranted by the facts of the claim, 
award an increased rating based on a change in law 
retroactive to, but no earlier than, the effective date of 
the change.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre-dates or post-dates a pertinent change to 
VA's rating schedule.  

In this case, the changes do not significantly affect the 
veteran's case since the tables used to rate the disability 
have essentially remained unchanged in substance.  Hence, the 
Board will not remand the case to the RO for initial 
consideration of the veteran's entitlement to a higher rating 
for this disability under the revised regulatory criteria.

Under the old and new version of 38 C.F.R. § 4.85, Diagnostic 
Code 6100, evaluations for bilateral defective hearing range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels, designated from level I for 
essential normal acuity through level XI for profound 
deafness.  

Audiometric findings from the VA audiological evaluation in 
February 1993 translate into literal designations of level I 
hearing bilaterally, which requires the assignment of a 
noncompensable evaluation under the old and new versions of 
Diagnostic Code 6100.  In making this determination, the 
Board has considered the evidence of record, primarily the 
February 1993 VA audiogram since the veteran's separation 
from service.  Since a recent audiogram has not been 
performed due to the veteran's failure to report for an 
examination, there is no competent (medical) evidence 
demonstrating an increase in disability that would warrant 
the assignment of a compensable rating under the old or new 
versions of Diagnostic Code 6100. 

The Board has also considered the veteran's contentions 
contained in the record that his hearing loss is more severe 
than demonstrated.  Although the veteran's contention is 
credible, it may not serve to establish entitlement to a 
higher rating for hearing loss because "...disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Here, such mechanical application establishes that a 
noncompensable rating is warranted.  

Under the prior version of 38 C.F.R. § 4.86, it is provided 
that the evaluations derived from the schedule are intended 
to make proper allowance for improvement by hearing aids, and 
that examination to determine this improvement is therefore 
unnecessary.  However, it is not indicated if the veteran 
uses amplification.  

The revised version of 38 C.F.R. § 4.86 addresses the matter 
of exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (1999).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (1999).  
However, given the results of the audiological evaluation of 
record, these provisions of the current version of 38 C.F.R. 
§ 4.86 are not applicable.  

The current version of 38 C.F.R. § 4.85(g) provides that 
reference should be made to 38 C.F.R. § 3.350 to determine 
whether the veteran may be entitled to special monthly 
compensation due to either deafness, or to deafness in 
combination with other specified disabilities.  Here, such 
consideration is not necessary since the findings of record 
do not establish that the veteran suffers from deafness or 
that the degree of hearing loss is comparable to deafness.

In light of the application of the available rating criteria 
in the Diagnostic Code, the Board finds that the veteran's 
disability picture does not more nearly approximate the 
criteria necessary for a higher disability evaluation.  38 
C.F.R. § 4.7 (1999).  Here, the preponderance of the evidence 
is against the veteran's claim, therefore the application of 
the benefit of the doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107 (West 1991) is inappropriate in this case.

Bilateral Floaters

Service connection is in effect for bilateral floaters, rated 
as noncompensable under the provisions of 38 C.F.R. § 4.84a, 
Diagnostic Code 6099.  Thus, the veteran's disability is 
rated as an unlisted disability requiring rating by analogy 
to one of the disorders listed under 38 C.F.R. § 4.84a.  See 
38 C.F.R. § 4.27 (1999).  Separate diagnostic codes identify 
the various disabilities.  Pertinent regulations do not 
require that all cases show all the findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (1999).  

As noted, when the Board remanded this issue in August 1998, 
there was a question as to which Diagnostic Code approximates 
the veteran's service-connected bilateral floaters, but the 
veteran failed to appear for his examination.  Also, further 
examination of the types of diseases and parts of the eye 
affected for each of the available Diagnostic Codes does not 
resemble the type of disability at issue in this case.  
However, 38 C.F.R. § 4.84a does provide for the rating of 
impairment of visual acuity and field of vision, which 
appears to be the veteran's primary complaint with regard to 
this disability.  Therefore, those Diagnostic Codes will be 
applied in this instance.  

Under Diagnostic Code 6079, a noncompensable rating is 
assigned when vision is 20/40 bilaterally.  A compensable 
rating of 10 percent is warranted when vision is 20/100 in 
one eye and 20/40 in the other, or vision is 20/70 in one eye 
and 20/40 for the other, or vision is 20/50 in one eye and 
20/40 in the other.  Under Diagnostic Code 6078, a 
compensable rating of 10 percent is warranted when visual 
acuity is 20/50 bilaterally. 

A VA examination was conducted in March 1993, and at the time 
the examiner found that the bilateral vitreous floaters were 
symptomatic.  However, his visual acuity with correction was 
20/20 bilaterally both near and far.  Also, since the 
examination was negative for a field deficit, it is 
reasonable to conclude that those Diagnostic Codes which 
contemplate such disability are not for application in this 
instance.  Therefore, given the findings from the available 
evidence, there is not a question as to which evaluation 
should apply.  38 C.F.R. § 4.7 (1999).  

Regarding the findings noted in the 1994 letters from the 
private physicians, it is apparent that the veteran was not 
being treated for bilateral floaters at those times since the 
focus was on macular degeneration, a disability for which 
service connection was denied in December 1994.  Clearly, 
those records indicate visual impairment, but specific 
findings regarding his service-connected bilateral floaters 
were not mentioned.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
6079, do not provide a basis to assign a compensable 
evaluation.

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.


ORDER

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss has not been established, and the 
appeal is denied.  

Entitlement to a compensable evaluation for service-connected 
bilateral floaters has not been established, and the appeal 
is denied. 



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

